                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

TREVOR CHASE CANNON,                   )
                                       )
         Plaintiff,                    )
                                       )
v.                                     )            CV418-176
                                       )
THE MAYOR AND ALDERMAN                 )
OF THE CITY OF SAVANNAH,               )
et al.                                 )
                                       )
         Defendants.                   )

                                     ORDER

         Before the Court is the parties Joint Stipulation and Consent

Order. Doc. 41. In the stipulation, the parties indicate that they agree to

an extension of time to conduct a deposition of Eric F. Naugle.                  Id.

Presumably, the parties are requesting that the Court approve this

stipulation pursuant to Fed. R. Civ. P. 29(b).1 Accordingly, the Court

CONSTRUES the stipulation as a Motion for Court Approval of

1
  The Court notes that parties requesting an action from the Court generally file a
motion. S.D. Ga. L. R. 6.1 (“Extensions of time may not be obtained by stipulation
between counsel and must either be sought from the Clerk . . ., or be requested by
motion to the Court”). Nor is it clear to the Court that the parties may seek to
reopen discovery—discovery in this case closed on July 1, 2019, thus the parties are
not truly seeking an extension—based on stipulation. See Fed. R. Civ. P. 16(b)(4) (“A
schedule may be modified only for good cause and with the judge’s consent.”) The
Court does not delve into the relationship between these rules for purposes of this
motion. Suffice it to say that the Court will allow the parties—who have all
consented—to proceed with the additional deposition
Stipulation. Having so construed the motion, and for good cause shown,

the Court GRANTS plaintiff’s request and approves the stipulation.

The parties shall have 45 days from the date of this Order to depose Mr.

Naugle.

     SO ORDERED, this 23rd day of August, 2019.




                                   2
